Subject to Fed. R. Evid. 408

Exhibit 10.2

Agreement

This Agreement (the “Agreement”) is made, as of October 27, 2008 (the “Effective
Date”), between Morgan Stanley, Visa Inc. (“Visa”) and MasterCard Incorporated
(“MasterCard”) (collectively the “Parties,” and each a “Party”).

WHEREAS, Visa and MasterCard contemplate entering into a settlement agreement
with Discover Financial Services, Inc. and certain of its affiliates
(“Discover”) to resolve Discover Financial Services, et al. v. Visa U.S.A. Inc.,
et al., Case No. 04-CV-07844 (S.D.N.Y.) (the “Litigation”); and

WHEREAS, pursuant to the Separation and Distribution Agreement by and Between
Morgan Stanley and Discover Financial Services dated as of June 29, 2007 (the
“Separation Agreement”), Morgan Stanley is entitled to receive from Discover a
portion of the proceeds of such settlement; and

WHEREAS, to facilitate a settlement of the Litigation and its receipt of funds
pursuant to the Separation Agreement, Morgan Stanley has agreed to make certain
payments to Visa and MasterCard as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree, intending to be legally bound, as follows.

 

1. Condition Precedent. This Agreement is conditioned upon the execution by
Visa, MasterCard, and Discover of a settlement agreement in the Litigation
pursuant to which Visa and MasterCard will make settlement payments to Discover
totaling $2.75 billion (such settlement an “Applicable Settlement” and the
agreement memorializing such settlement the “Applicable Settlement Agreement”).
In the event that no such Applicable Settlement is reached before December 15,
2008 this Agreement shall be null and void and of no further effect, except that
the provisions relating to confidentiality of paragraph 7 shall continue in full
force and effect.

 

2. Notice by Visa and MasterCard. In order to facilitate the payments by Morgan
Stanley set forth in paragraph 3, not less than 48 hours prior to making any
payment pursuant to an Applicable Settlement, (i) Visa shall provide notice of
the dates and times on which it will make its settlement payments to Discover
(each a “Visa Payment Time”) and of the account to which the payments to Visa by
Morgan Stanley contemplated by paragraph 3 shall be made; and (ii) MasterCard
shall provide notice of the date and time on which it will make its settlement
payment to Discover (the “MasterCard Payment Time”) and of the account to which
the payment to MasterCard by Morgan Stanley contemplated by paragraph 3 shall be
made.

 

3.

Payments by the Parties. Each Party will make payments as set forth in this

 

1



--------------------------------------------------------------------------------

Subject to Fed. R. Evid. 408

 

  paragraph: (i) at each Visa Payment Time, Visa shall pay that portion of
$1,887,500,000 required by the Applicable Settlement Agreement to the account
designated by Discover in the Applicable Settlement Agreement; (ii) at each Visa
Payment Time, Morgan Stanley shall pay a sum determined by multiplying the
contemporaneous Visa payment to Discover by a fraction, the numerator of which
is 65,000,000 and the denominator of which is 1,887,500,000, to the account
designated by Visa; (iii) at the MasterCard Payment Time, MasterCard shall pay
$862,500,000 million to the account designated by Discover in the Applicable
Settlement Agreement; and (iv) at the MasterCard Payment Time, Morgan Stanley
shall pay $35,000,000 to the account designated by MasterCard. For the avoidance
of doubt, the total of all payments by Morgan Stanley pursuant to this Agreement
shall not exceed $35,000,000 paid to MasterCard and $65,000,000 paid to Visa.

 

4. Tax and Accounting Treatment. Except as otherwise required by applicable law
or accounting standards, each Party agrees to treat and report for all tax and
accounting purposes the $65 million and $35 million paid hereunder by Morgan
Stanley to Visa and MasterCard, respectively, as a reduction in the Applicable
Settlement amounts paid by Visa and MasterCard to Discover, respectively, under
the Applicable Settlement Agreement.

 

5. No Third-Party Beneficiaries. This Agreement is made and shall be binding on
and inure solely to the benefit of the Parties and their respective successors
or permitted assigns but otherwise confers no rights or defenses upon any
non-Party. A Party may not assign any of its obligations under this Agreement to
another person or entity without the written consent of each other Party.
Subject to the foregoing, each Party shall require any entity(ies) that, as a
result of any merger, purchase of assets, reorganization or other transaction,
acquires or succeeds to all or substantially all of the business or assets of
such Party to assume the obligations of such Party under this Agreement pursuant
to a written assumption agreement in form and substance reasonably satisfactory
to the other Parties.

 

6. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles. All Parties hereby agree that this Agreement is
consistent with public policy.

 

7. Confidentiality. The Parties agree to work in good faith to coordinate the
timing of any public announcement regarding the existence or terms of this
Agreement.

 

8. Interpretation. For purposes of interpretation, this Agreement shall be
deemed to have been drafted by the Parties equally and no ambiguity shall be
resolved against any Party by virtue of their participation in the drafting of
this Agreement.

 

9.

Integrated Agreement. The Parties acknowledge and agree that, except for any
agreements to which Morgan Stanley is not a Party, this Agreement constitutes
the sole and only agreement between the Parties with respect to the subject
matter

 

2



--------------------------------------------------------------------------------

Subject to Fed. R. Evid. 408

 

  hereof and that it correctly sets forth the rights, duties, and obligations of
each Party to each other Party as of the Effective Date.

 

10. Assignability. No Party may assign all or any of its rights or obligations
under this Agreement without the express written consent of the other Parties.
This Agreement shall apply to and bind the Parties and their respective
successors in interest, including any entity succeeding to or acquiring a
controlling interest in any significant, wholly-owned business division of a
Party or a significant portion of the Party’s assets.

 

11. Counterparts. This Agreement may be executed in counterparts with the same
force and effect as if executed in one complete and original document.

 

12. Severability. If any section or clause of this Agreement is found to be
illegal or invalid or unenforceable for any reason, it shall be deemed to be
modified to the minimum extent necessary to cure such illegality, invalidity, or
unenforceability and the remaining sections and clauses of this Agreement will
remain in full force and effect.

 

13. Approvals. Each Party affirms for the other Parties that no further
approvals of or votes on this Agreement are required.

 

Visa Inc., Visa U.S.A. Inc., and Visa

International Service Association

     

Morgan Stanley

By:

By: /s/ Joshua R. Floum                                                         

      By: /s/ Eric Grossman                                        
                

Joshua R. Floum

      Eric Grossman

General Counsel and Corporate Secretary

Visa Inc.

     

Managing Director and Global Head of

Litigation

Dated: October 27, 2008

      Morgan Stanley       Dated: October 27, 2008

MasterCard International Incorporated

and MasterCard Incorporated

     

By: /s/ Noah J. Hanft                                        
                    

     

Noah J. Hanft

     

General Counsel, Chief Franchise Officer

& Corporate Secretary

     

MasterCard Incorporated

     

Dated: October 27, 2008

     

 

3